Exhibit 10.48 MERCURIA ENERGY TRADING PTE LTD CONTRACT DATE: JUNE 27, 2013 REF NO.: MESSERS.NINGBO KEYUAN PLASTICS CO., LTD. FUEL OIL PURCHASE AND SALES CONTRACT THISISTOCONFIRMYOUR PURCHASE ANDOURSALESOFFUELOIL CARGO UNDERTHE FOLLOWINGTERMSANDCONDITIONS. 1. SELLER MERCURTA ENERGY TRADING PTE LTD 9RAFFLES PLACE 59TH FLOOR REPUBLIC PLAZA SINGAPORE048619 2. BUYER (RECEIVER): NINGBO KEYUAN PLASTICS CO., LTD. QINGZHI, BElLUN DISTRICT, NINGBO, ZHEJIANG PROVINCECHINA 3. COMMODITY: FUEL OIL 4.QUANTITY: 4,000MT+/-5%ATSELLER'SOPTION ITEM LIMIT 5. QUALITY: TO MEETFOLLOWING GUARANTEE SPEC DENSITY AT 15DEGC, KGIL MAX 0.9425 ASTMD1298 VISCOSITY, KINEMATIC AT 50 DEG C, CST
